Opinion by
Ekwall, J.
At the hearing the record in Abstract 46849 was offered an d received in evidence. From a perusal of that record, together with the evidence adduced herein, it was clear that the question of the proper value at which entry should have been made in the instant case was the subject of considerable litigation, and that the petitioner, in making entry as it did, acted in good faith and cooperated to the fullest extent with the Government officials. The petition was therefore granted.